DETAILED ACTION
Claims 1-30 have been examined. Claims 1-3, 6-9, 15, 23-25, 27, and 30 are rejected. Claims 16-22 are allowed. Claims 4-5, 10-14, 26, and 28-29 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 15, 23-25, 27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2020/031155A1 to Muruganathan et al. (hereinafter “Muru”).

As per claim 1, Muru discloses a method for wireless communication at a user equipment (UE) (Muru [0007], UE), comprising: receiving, from a base station, an indication of a scheduling offset between a downlink radio frame timing structure and an uplink radio frame timing structure (Muru [0087] As illustrated in Figure 3, in a typical NR UE, the /h uplink frame from the UE  starts TTA =(NTA +NTApffsett before the start of the corresponding downlink frame. Note that the value of NTAoffset depends on both the duplex mode of the cell and the frequency range as shown in Table 8, where frequency range 1 (FRl) is defined as the range of 450 MHz - 6000 MHz, and frequency range 2 (FR2) is defined as the range of 24250 MHz – 52600 MHz (See, 3GPP TS 38.104 Vl5.2.0 (2018-06); NR Base Station (BS) radio transmission  and reception). As can be seen in Table 8, NTAoffset is either zero (for Frequency Division Duplexing (FDD) in FRl) or in the micro-seconds range (i.e., ~7 micro-seconds for FR2, ~13 micro-seconds or ~20 micro-seconds for Time Division Duplexing (TDD) in FRl). NrA is a timing advance component that is specific to each UE. Typically, the timing advance TTA =(NTA +NTApffset~ in a terrestrial UE being served by a gNB is in the order of lms. To be precise, the maximum timing advance commands carried in Msg2 are about 0.67 ms and 2ms in LTE and NR, respectively. [0108,0109] Figure 6 shows an example illustrating HARQ timing for this embodiment. In this embodiment, the UL frame timing at the UE is time advanced from the OL frame timing at the UE by the round-trip delay in addition to the timing advance (NTA +NTA,offsei)~ discussed in Figure 3. The timing diagrams in Figure 6 are under the assumption that the UE has Completed random access procedure and achieved UL and OL synchronization. As shown in Figure 6, the overall timing advance of the UL frame timing with respect to the OL frame timing at the UE is (NrA + NTA,offset)Tc + 2Xdelay• Furthermore, in this embodiment, the DL frame timing and the UL frame timing at the gNB side are time aligned.); and transmitting an uplink message to the base station based at least in part on a timing advance, the timing advance based at least in part on the received indication of the scheduling offset (Fig. 6 and Muru [0087] As illustrated in Figure 3, in a typical NR UE, the /h uplink frame from the UE  starts TTA =(NTA +NTApffsett before the start of the corresponding downlink frame. Note that the value of NTAoffset depends on both the duplex mode of the cell and the frequency range as shown in Table 8, where frequency range 1 (FRl) is defined as the range of 450 MHz - 6000 MHz, and frequency range 2 (FR2) is defined as the range of 24250 MHz – 52600 MHz (See, 3GPP TS 38.104 Vl5.2.0 (2018-06); NR Base Station (BS) radio transmission  and reception). As can be seen in Table 8, NTAoffset is either zero (for Frequency Division Duplexing (FDD) in FRl) or in the micro-seconds range (i.e., ~7 micro-seconds for FR2, ~13 micro-seconds or ~20 micro-seconds for Time Division Duplexing (TDD) in FRl). NrA is a timing advance component that is specific to each UE. Typically, the timing advance TTA =(NTA +NTApffset~ in a terrestrial UE being served by a gNB is in the order of lms. To be precise, the maximum timing advance commands carried in Msg2 are about 0.67 ms and 2ms in LTE and NR, respectively. [0108,0109] Figure 6 shows an example illustrating HARQ timing for this embodiment. In this embodiment, the UL frame timing at the UE is time advanced from the OL frame timing at the UE by the round-trip delay in addition to the timing advance (NTA +NTA,offsei)~ discussed in Figure 3. The timing diagrams in Figure 6 are under the assumption that the UE has Completed random access procedure and achieved UL and OL synchronization. As shown in Figure 6, the overall timing advance of the UL frame timing with respect to the OL frame timing at the UE is (NrA + NTA,offset)Tc + 2Xdelay• Furthermore, in this embodiment, the DL frame timing and the UL frame timing at the gNB side are time aligned.).
As per claim 2, Muru discloses the method of claim 1, further comprising: determining a range of timing advance values based at least in part on the scheduling offset, wherein the timing advance is determined based at least in part on the range (Muru [0087] As illustrated in Figure 3, in a typical NR UE, the /h uplink frame from the UE  starts TTA =(NTA +NTApffsett before the start of the corresponding downlink frame. Note that the value of NTAoffset depends on both the duplex mode of the cell and the frequency range as shown in Table 8, where frequency range 1 (FRl) is defined as the range of 450 MHz - 6000 MHz, and frequency range 2 (FR2) is defined as the range of 24250 MHz – 52600 MHz (See, 3GPP TS 38.104 Vl5.2.0 (2018-06); NR Base Station (BS) radio transmission  and reception). As can be seen in Table 8, NTAoffset is either zero (for Frequency Division Duplexing (FDD) in FRl) or in the micro-seconds range (i.e., ~7 micro-seconds for FR2, ~13 micro-seconds or ~20 micro-seconds for Time Division Duplexing (TDD) in FRl). NrA is a timing advance component that is specific to each UE. Typically, the timing advance TTA =(NTA +NTApffset~ in a terrestrial UE being served by a gNB is in the order of lms. To be precise, the maximum timing advance commands carried in Msg2 are about 0.67 ms and 2ms in LTE and NR, respectively. [0108,0109] Figure 6 shows an example illustrating HARQ timing for this embodiment. In this embodiment, the UL frame timing at the UE is time advanced from the OL frame timing at the UE by the round-trip delay in addition to the timing advance (NTA +NTA,offsei)~ discussed in Figure 3. The timing diagrams in Figure 6 are under the assumption that the UE has Completed random access procedure and achieved UL and OL synchronization. As shown in Figure 6, the overall timing advance of the UL frame timing with respect to the OL frame timing at the UE is (NrA + NTA,offset)Tc + 2Xdelay• Furthermore, in this embodiment, the DL frame timing and the UL frame timing at the gNB side are time aligned. See also [0125-0126]).
As per claim 3, Muru discloses the method of claim 2, further comprising: determining an orbit type associated with the base station (Muru [0068]), wherein the range is determined based at least in part on the orbit type (Muru [0067-0068, 0082-0083, 0086-0087).
As per claim 8, Muru discloses the method of claim 1, wherein the timing advance is based at least in part on a round trip time for communications with the base station (Muru fig. 6 and [0109]).
As per claim 9, Muru discloses the method of claim 8, wherein the round trip time for communications with the base station is determined based at least in part on one or more of a position of the UE, a position of the base station, a distance between the UE and the base station, a timestamp corresponding to a downlink message received from the base station, and a local timestamp (Muru fig. 6 and [0109]).
As per claim 15, Muru discloses the method of claim 1, wherein the scheduling offset is based at least in part on a non-terrestrial network (Muru Fig. 1).
As per claim 23, Muru discloses a method for wireless communication at a base station (Muru [0022]), comprising: transmitting, to the UE, an indication of a scheduling offset between a downlink radio frame timing structure and an uplink radio frame timing structure (Muru [0087] As illustrated in Figure 3, in a typical NR UE, the /h uplink frame from the UE  starts TTA =(NTA +NTApffsett before the start of the corresponding downlink frame. Note that the value of NTAoffset depends on both the duplex mode of the cell and the frequency range as shown in Table 8, where frequency range 1 (FRl) is defined as the range of 450 MHz - 6000 MHz, and frequency range 2 (FR2) is defined as the range of 24250 MHz – 52600 MHz (See, 3GPP TS 38.104 Vl5.2.0 (2018-06); NR Base Station (BS) radio transmission  and reception). As can be seen in Table 8, NTAoffset is either zero (for Frequency Division Duplexing (FDD) in FRl) or in the micro-seconds range (i.e., ~7 micro-seconds for FR2, ~13 micro-seconds or ~20 micro-seconds for Time Division Duplexing (TDD) in FRl). NrA is a timing advance component that is specific to each UE. Typically, the timing advance TTA =(NTA +NTApffset~ in a terrestrial UE being served by a gNB is in the order of lms. To be precise, the maximum timing advance commands carried in Msg2 are about 0.67 ms and 2ms in LTE and NR, respectively. [0108,0109] Figure 6 shows an example illustrating HARQ timing for this embodiment. In this embodiment, the UL frame timing at the UE is time advanced from the OL frame timing at the UE by the round-trip delay in addition to the timing advance (NTA +NTA,offsei)~ discussed in Figure 3. The timing diagrams in Figure 6 are under the assumption that the UE has Completed random access procedure and achieved UL and OL synchronization. As shown in Figure 6, the overall timing advance of the UL frame timing with respect to the OL frame timing at the UE is (NrA + NTA,offset)Tc + 2Xdelay• Furthermore, in this embodiment, the DL frame timing and the UL frame timing at the gNB side are time aligned.); and receiving an uplink message from the UE based at least in part on a range of timing advance values, the range of timing advance values based at least in part on the scheduling offset (Muru [0087] As illustrated in Figure 3, in a typical NR UE, the /h uplink frame from the UE  starts TTA =(NTA +NTApffsett before the start of the corresponding downlink frame. Note that the value of NTAoffset depends on both the duplex mode of the cell and the frequency range as shown in Table 8, where frequency range 1 (FRl) is defined as the range of 450 MHz - 6000 MHz, and frequency range 2 (FR2) is defined as the range of 24250 MHz – 52600 MHz (See, 3GPP TS 38.104 Vl5.2.0 (2018-06); NR Base Station (BS) radio transmission  and reception). As can be seen in Table 8, NTAoffset is either zero (for Frequency Division Duplexing (FDD) in FRl) or in the micro-seconds range (i.e., ~7 micro-seconds for FR2, ~13 micro-seconds or ~20 micro-seconds for Time Division Duplexing (TDD) in FRl). NrA is a timing advance component that is specific to each UE. Typically, the timing advance TTA =(NTA +NTApffset~ in a terrestrial UE being served by a gNB is in the order of lms. To be precise, the maximum timing advance commands carried in Msg2 are about 0.67 ms and 2ms in LTE and NR, respectively. [0108,0109] Figure 6 shows an example illustrating HARQ timing for this embodiment. In this embodiment, the UL frame timing at the UE is time advanced from the OL frame timing at the UE by the round-trip delay in addition to the timing advance (NTA +NTA,offsei)~ discussed in Figure 3. The timing diagrams in Figure 6 are under the assumption that the UE has Completed random access procedure and achieved UL and OL synchronization. As shown in Figure 6, the overall timing advance of the UL frame timing with respect to the OL frame timing at the UE is (NrA + NTA,offset)Tc + 2Xdelay• Furthermore, in this embodiment, the DL frame timing and the UL frame timing at the gNB side are time aligned.).
As per claim 24, Muru discloses the method of claim 23, further comprising: determining the range of timing advance values based at least in part on the scheduling offset, wherein the uplink message is received from the UE based at least in part on the range (Muru [0087] As illustrated in Figure 3, in a typical NR UE, the /h uplink frame from the UE  starts TTA =(NTA +NTApffsett before the start of the corresponding downlink frame. Note that the value of NTAoffset depends on both the duplex mode of the cell and the frequency range as shown in Table 8, where frequency range 1 (FRl) is defined as the range of 450 MHz - 6000 MHz, and frequency range 2 (FR2) is defined as the range of 24250 MHz – 52600 MHz (See, 3GPP TS 38.104 Vl5.2.0 (2018-06); NR Base Station (BS) radio transmission  and reception). As can be seen in Table 8, NTAoffset is either zero (for Frequency Division Duplexing (FDD) in FRl) or in the micro-seconds range (i.e., ~7 micro-seconds for FR2, ~13 micro-seconds or ~20 micro-seconds for Time Division Duplexing (TDD) in FRl). NrA is a timing advance component that is specific to each UE. Typically, the timing advance TTA =(NTA +NTApffset~ in a terrestrial UE being served by a gNB is in the order of lms. To be precise, the maximum timing advance commands carried in Msg2 are about 0.67 ms and 2ms in LTE and NR, respectively. [0108,0109] Figure 6 shows an example illustrating HARQ timing for this embodiment. In this embodiment, the UL frame timing at the UE is time advanced from the OL frame timing at the UE by the round-trip delay in addition to the timing advance (NTA +NTA,offsei)~ discussed in Figure 3. The timing diagrams in Figure 6 are under the assumption that the UE has Completed random access procedure and achieved UL and OL synchronization. As shown in Figure 6, the overall timing advance of the UL frame timing with respect to the OL frame timing at the UE is (NrA + NTA,offset)Tc + 2Xdelay• Furthermore, in this embodiment, the DL frame timing and the UL frame timing at the gNB side are time aligned. See also [0125-0126]).
As per claim 25, Muru discloses the method of claim 24, further comprising: determining an orbit type associated with the base station (Muru [0068]), wherein the range is determined based at least in part on the orbit type (Muru [0067-0068, 0082-0083, 0086-0087).
As per claim 30, Muru discloses an apparatus for wireless communication at a user equipment (UE) (Muru [0007], UE), comprising: a processor (Muru Fig 13); and memory coupled to the processor (Muru Fig 13), the processor and memory configured to: receive, from a base station, an indication of a scheduling offset between a downlink radio frame timing structure and an uplink radio frame timing structure (Muru [0087] As illustrated in Figure 3, in a typical NR UE, the /h uplink frame from the UE  starts TTA =(NTA +NTApffsett before the start of the corresponding downlink frame. Note that the value of NTAoffset depends on both the duplex mode of the cell and the frequency range as shown in Table 8, where frequency range 1 (FRl) is defined as the range of 450 MHz - 6000 MHz, and frequency range 2 (FR2) is defined as the range of 24250 MHz – 52600 MHz (See, 3GPP TS 38.104 Vl5.2.0 (2018-06); NR Base Station (BS) radio transmission  and reception). As can be seen in Table 8, NTAoffset is either zero (for Frequency Division Duplexing (FDD) in FRl) or in the micro-seconds range (i.e., ~7 micro-seconds for FR2, ~13 micro-seconds or ~20 micro-seconds for Time Division Duplexing (TDD) in FRl). NrA is a timing advance component that is specific to each UE. Typically, the timing advance TTA =(NTA +NTApffset~ in a terrestrial UE being served by a gNB is in the order of lms. To be precise, the maximum timing advance commands carried in Msg2 are about 0.67 ms and 2ms in LTE and NR, respectively. [0108,0109] Figure 6 shows an example illustrating HARQ timing for this embodiment. In this embodiment, the UL frame timing at the UE is time advanced from the OL frame timing at the UE by the round-trip delay in addition to the timing advance (NTA +NTA,offsei)~ discussed in Figure 3. The timing diagrams in Figure 6 are under the assumption that the UE has Completed random access procedure and achieved UL and OL synchronization. As shown in Figure 6, the overall timing advance of the UL frame timing with respect to the OL frame timing at the UE is (NrA + NTA,offset)Tc + 2Xdelay• Furthermore, in this embodiment, the DL frame timing and the UL frame timing at the gNB side are time aligned.); and transmit an uplink message to the base station based at least in part on a timing advance, the timing advance based at least in part on the received indication of the scheduling offset (Muru [0087] As illustrated in Figure 3, in a typical NR UE, the /h uplink frame from the UE  starts TTA =(NTA +NTApffsett before the start of the corresponding downlink frame. Note that the value of NTAoffset depends on both the duplex mode of the cell and the frequency range as shown in Table 8, where frequency range 1 (FRl) is defined as the range of 450 MHz - 6000 MHz, and frequency range 2 (FR2) is defined as the range of 24250 MHz – 52600 MHz (See, 3GPP TS 38.104 Vl5.2.0 (2018-06); NR Base Station (BS) radio transmission  and reception). As can be seen in Table 8, NTAoffset is either zero (for Frequency Division Duplexing (FDD) in FRl) or in the micro-seconds range (i.e., ~7 micro-seconds for FR2, ~13 micro-seconds or ~20 micro-seconds for Time Division Duplexing (TDD) in FRl). NrA is a timing advance component that is specific to each UE. Typically, the timing advance TTA =(NTA +NTApffset~ in a terrestrial UE being served by a gNB is in the order of lms. To be precise, the maximum timing advance commands carried in Msg2 are about 0.67 ms and 2ms in LTE and NR, respectively. [0108,0109] Figure 6 shows an example illustrating HARQ timing for this embodiment. In this embodiment, the UL frame timing at the UE is time advanced from the OL frame timing at the UE by the round-trip delay in addition to the timing advance (NTA +NTA,offsei)~ discussed in Figure 3. The timing diagrams in Figure 6 are under the assumption that the UE has Completed random access procedure and achieved UL and OL synchronization. As shown in Figure 6, the overall timing advance of the UL frame timing with respect to the OL frame timing at the UE is (NrA + NTA,offset)Tc + 2Xdelay• Furthermore, in this embodiment, the DL frame timing and the UL frame timing at the gNB side are time aligned.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muru as applied to claims 1-3, 8-9, 15, 23-25, 27, and 30 above, and further in view of US 20220287048 A1 to Lin (hereinafter “Lin”).

As per claim 6, Muru discloses the method of claim 1, further comprising: receiving an indication of a common offset associated with a cell served by the base station, wherein the timing advance is determined based at least in part on the common offset.
Muru may not explicitly disclose, but Lin, which is in the same field of endeavor, discloses receiving an indication of a common offset associated with a cell served by the base station, wherein the timing advance is determined based at least in part on the common offset (Lin [0036,0041]). The purpose of Lin is to to scheduling timing of a User Equipment (UE) transmission, in response to a received transmission, in consideration of timing advance requirements in a Non-Terrestrial Network (NTN) and other networks with increased propagation delays (Lin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with Muru, to improve monitoring data rate, latency, and other factors (Lin [0170]).
As per claim 7, Muru and Lin disclose the method of claim 6, further comprising: determining a range of timing advance values based at least in part on the common offset, wherein the timing advance is determined based at least in part on the range.
Muru may not explicitly disclose, but Lin, which is in the same field of endeavor, discloses determining a range of timing advance values based at least in part on the common offset, wherein the timing advance is determined based at least in part on the range (Lin [0036,0041]). The purpose of Lin is to to scheduling timing of a User Equipment (UE) transmission, in response to a received transmission, in consideration of timing advance requirements in a Non-Terrestrial Network (NTN) and other networks with increased propagation delays (Lin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with Muru, to improve monitoring data rate, latency, and other factors (Lin [0170]).
As per claim 27, Muru discloses the method of claim 23, further comprising: determining a common offset associated with a cell served by the base station; and transmitting an indication of the common offset to the UE, wherein the uplink message is received from the UE based at least in part on the common offset.
Muru may not explicitly disclose, but Lin, which is in the same field of endeavor, discloses determining a common offset associated with a cell served by the base station; and transmitting an indication of the common offset to the UE, wherein the uplink message is received from the UE based at least in part on the common offset (Lin [0036,0041]). The purpose of Lin is to to scheduling timing of a User Equipment (UE) transmission, in response to a received transmission, in consideration of timing advance requirements in a Non-Terrestrial Network (NTN) and other networks with increased propagation delays (Lin [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin with Muru, to improve monitoring data rate, latency, and other factors (Lin [0170]).

Allowable Subject Matter
Claims 16-22 are allowed.
Claims 4-5, 10-14, 26, and 28-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476